FILED
                              NOT FOR PUBLICATION                            APR 14 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KHUSHVIR SINGH SUMAN; et al.,                     No. 07-74600

               Petitioners,                       Agency Nos. A095-410-284
                                                              A095-410-285
  v.                                                          A095-410-286
                                                              A095-410-287
ERIC H. HOLDER Jr., Attorney General,

               Respondent.                        MEMORANDUM *



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Khushvir Singh Suman, Savita Suman, and their children, citizens of India,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Malty v. Ashcroft,

381 F.3d 942, 945 (9th Cir. 2004), we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the motion was filed more than three years after the BIA’s order

dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and petitioners

failed to demonstrate materially changed circumstances in India to qualify for the

regulatory exception to the filing deadline, see id. § 1003.2(c)(3)(ii); see also

Malty, 381 F.3d at 945 (“The critical question is . . . whether circumstances have

changed sufficiently that a petitioner who previously did not have a legitimate

claim for asylum now has a well-founded fear of future persecution.”).

      Petitioners’ remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                        07-74600